UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-6836


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

CHARLES D. IZAC,

                    Defendant - Appellant.



Appeal from the United States District Court for the Northern District of West Virginia,
at Martinsburg. John Preston Bailey, District Judge. (3:02-cr-00058-JPB-MJA-1)


Submitted: November 15, 2018                                Decided: November 20, 2018


Before MOTZ and HARRIS, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Charles D. Izac, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Charles D. Izac appeals the district court’s orders denying his motion for

resentencing and his renewed motion for resentencing. We have reviewed the record and

find no reversible error. Accordingly, we affirm for the reasons stated by the district

court. United States v. Izac, No. 3:02-cr-00058-JPB-MJA-1 (N.D.W. Va. May 22, 2018

& June 6, 2018). We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid

the decisional process.

                                                                           AFFIRMED




                                          2